DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong et al. (US 2011/0164503 A1), hereinafter referred to as D1.
Regarding claims 1, 9, and 17, D1 discloses a system and method to support enhanced equal cost multi-path and link aggregation group, which comprises:
determining a first identifier of a first packet based on flow identity information of a the first packet, wherein the first packet includes a first flow (Referring to Figures 1, 2, 6, and 7, receive a packet that corresponds to a flow (a first flow), detect a flow indication (a first identifier of a first packet) in the packet.  See paragraphs 0053 and 0054.); and 
when the first flow is a large flow and a flowlet routing table does not comprise a first flowlet entry corresponding to the first flow, creating the first flowlet entry in the flowlet routing table, and forwarding the first packet based on the first flowlet entry, wherein the first flowlet entry comprises the first identifier (Referring to Figures 1, 2, 6, and 7, for large flows, determine if there is an entry for the flow ID in a flow forwarding table (flowlet routing table), when there is not (does not comprise a first flowlet entry corresponding to the first flow), add an entry comprising the flow ID to the flow forwarding table (creating the first flowlet entry in the flowlet routing table), assign the packet to one of the aggregated paths based on a large flow forwarding algorithm, and forward the packet on the path that corresponds to the path ID according to the flow forwarding table.  See paragraphs 0053-0054.)

Regarding claims 2, 10, and 21, D1 discloses wherein the flowlet routing table comprises at least one flowlet entry, and the at least one flowlet entry is in a one-to-one correspondence with at least one flow (Referring to Figures 1 and 2, flow forwarding table comprising Flow ID, Path ID, and active status (equivalent to one-to-one correspondence).  See paragraph 0033.)

Regarding claim 3, 11, and 22, D1 discloses wherein the at least one flowlet entry is a valid entry in the flowlet routing table (Referring to Figures 1 and 2, flow forwarding table comprising Flow ID, Path ID, and active status (equivalent to valid entry).  See paragraph 0033.)

Regarding claims 4, 12, and 23, D1 discloses determining a first dynamic entry from a dynamic routing table based on the first identifier, wherein an identifier field of the first dynamic entry comprises the first identifier; and determining a first next-hop port in a plurality of next-hop ports comprised in the first dynamic entry, wherein the first next-hop port is a next-hop port comprised in a next-hop port field in the first flowlet entry (Referring to Figures 1-3, flow forwarding table comprising first Flow ID (first dynamic entry).  A plurality of traffic flows or streams can be distributed and forwarded over a group of paths that are coupled to a same destination node or next hop. For example, Internet Protocol (IP) and/or Multiprotocol Label Switching (MPLS) networks can use equal cost multi-path (ECMP) or Link Aggregation Group (LAG) schemes to send multiple flows to the same destination or next hop over a plurality of aggregated links or paths (equivalently the flow is traversed to the next hop via aggregated links or paths which correspond to the first flow ID, determining a first next-hop port in a plurality of next-ports comprised in the first dynamic entry, in the first flowlet entry).  See paragraphs 0033, 0027, and 0005.)

Regarding claims 5 and 13, D1 discloses obtaining a plurality of pieces of path quality, wherein the plurality of pieces of path quality are in a one-to-one correspondence with the plurality of next-hop ports; and determining a next-hop port corresponding to a piece of path quality that meets a preset condition in the plurality of pieces of path quality as the first next-hop port (Referring to Figures 1-3, flow forwarding table comprising first Flow ID (first dynamic entry).  A plurality of traffic flows or streams can be distributed and forwarded over a group of paths that are coupled to a same destination node or next hop. For example, Internet Protocol (IP) and/or Multiprotocol Label Switching (MPLS) networks can use equal cost multi-path (ECMP) (plurality of pieces of path quality in one-to-one correspondence to piece of path quality that meets a preset condition in the plurality of pieces of path quality as the first next hop port, equivalent to ECMP as it is a routing strategy where packet forwarding to a single destination can occur over multiple best paths (preset condition) with equal routing priority (plurality of pieces of path quality as the next-hop port). Multi-path routing can be used in conjunction with most routing protocols because it is a per-hop local decision made independently at each router.) or Link Aggregation Group (LAG) schemes to send multiple flows to the same destination or next hop over a plurality of aggregated links or paths.  See paragraphs 0033, 0027, and 0005.)

Regarding claims 6 and 14, D1 discloses determining a second identifier of a second packet based on flow identity information of the second packet, wherein the second packet includes a second flow; and when the second flow is not a large flow, forwarding the second packet based on the second identifier and an equal-cost multi-path routing ECMP routing table (Referring to Figures 1-3, 6, and 7, flow distribution over a plurality of paths using ECMP, LAG, or similar techniques that may use hashing algorithms to assign different flows over multiple paths. The flows may comprise large flows and small flows (second identifier of a second packet based on flow ID information, not a large flow) and may comprise pseudowire (PW) packets, Label Switched Path (LSP) packets, or IP packets. The large flows may be distinguished from the small flows, e.g. at a network edge, by configuring a flow indication label in the packets. The flows may then be received, e.g. at a network node, and separated into large flows and small flows based on the flow indication label. The small flows may then be distributed over a plurality of paths based on a first distribution scheme for small flows, e.g. based on conventional ECMP or LAG methods. The large flows may be distributed over the same paths based on a second distribution scheme for large flows. As such, the traffic combining small flows and large flows can be distributed efficiently and about evenly over the paths.  See paragraph 0027.)

Regarding claims 7 and 15, D1 discloses determining a third identifier of the third packet based on flow identity information of the third packet, wherein the third packet includes a third flow; determining, based on the third identifier, whether the flowlet routing table comprises a third flowlet entry, wherein the third flowlet entry comprises the third identifier; and if the flowlet routing table comprises the third flowlet entry, forwarding the third packet based on the third flowlet entry, or if the flowlet routing table does not comprise the third flowlet entry, determining whether the third flow is a large flow, and based on a determined result, creating the third flowlet entry in the flowlet routing table or forwarding the third packet based on the ECMP routing table (Referring to Figures 1-3, 6, and 7, as seen in Figure 3, multiple flows and packets considered comprising at least a first, second and third flow.  for large flows, determine if there is an entry for the flow ID in a flow forwarding table (flowlet routing table), when there is not (does not comprise a third flowlet entry corresponding to the first flow), add an entry comprising the flow ID to the flow forwarding table (creating the third flowlet entry in the flowlet routing table), assign the packet to one of the aggregated paths based on a large flow forwarding algorithm, and forward the packet on the path that corresponds to the path ID according to the flow forwarding table, when the flow ID is in the flow forwarding table the packet is forwarded.  Forwarding according to ECMP.  See paragraphs 0027 and 0053-0054.)

Regarding claims 8 and 16, D1 discloses receiving a fourth packet; determining a fourth identifier of the fourth packet based on flow identity information of the fourth packet, wherein the fourth packet includes a fourth flow; determining whether the fourth flow is a large flow; and when the fourth flow is a large flow, forwarding the fourth packet based on a fourth flowlet entry in the flowlet routing table, wherein the fourth flowlet entry comprises the fourth identifier, or when the fourth flow is not a large flow, forwarding the fourth packet based on the ECMP routing table (Referring to Figures 1-3, 6, and 7, as seen in Figure 3, multiple flows and packets considered comprising at least a first, second, third and fourth flow.  for large flows, determine if there is an entry for the flow ID in a flow forwarding table (flowlet routing table), when there is not (does not comprise a third flowlet entry corresponding to the first flow), add an entry comprising the flow ID to the flow forwarding table (creating the third flowlet entry in the flowlet routing table), assign the packet to one of the aggregated paths based on a large flow forwarding algorithm, and forward the packet on the path that corresponds to the path ID according to the flow forwarding table, when the flow ID is in the flow forwarding table the packet is forwarded.  Forwarding according to ECMP.  See paragraphs 0027 and 0053-0054.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xi et al. (US 8879397 B2) - Load balancing is performed in a network using flow-based routing.
Grandhi et al. (US 20140092738 A1) - Maintaining load balancing after service application.
Atlas et al. (US 20130286846 A1) - Routers balance network traffic among multiple paths through a network according to an amount of bandwidth that can be sent on an outgoing interface computed for each of the paths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462